Motion, insofar as it seeks leave to appeal from the Appellate Division order which denied relator’s motion for leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order dated February 3, 1992 that dismissed relator’s appeal from Supreme Court’s order denying reargument, dismissed upon the ground that that part of that order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.